Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

1.  Applicant's amendment, filed 04/12/21 is acknowledged.

2. Claims 16-20, 23-27, 30, 31, 35, 36, 38-40 and 43 are pending and allowed.
	
REASONS FOR ALLOWANCE


3. The following is an Examiner's Statement of Reasons for Allowance: 

The previous  rejection of  record, mailed on 01/11/21 is hereby withdrawn in view of: 

i) Applicant’s amendment filed 04/12/21;

(ii) Declaration filed under 37 CFR1.132 by Dr. Kleist under 37 C.F.R 1.132 on 07/06/20 .  In said Declaration Dr. Kleist stated that “ Surprisingly, I together with my colleagues which are inventors of the present invention, found that peripheral blood mononuclear cells (PRMCs) or whole blood treated with mitomycin C (MMC) function as powerful tolerance inducers in vitro and in vivo. The PBMCs are treated with MMC to result in targeted suppression of T cells for treatment and/or prevention of organ graft rejection and GVHD. It was also found that blood cells treated with chemotherapeutic (i.e,, MMC) and autoantigen can effectively treat, autoimmune disorders such as MS.”
Dr, Kleist further stated that ‘’Based on the above results, MMC-treated BCs may be used to treat an acute graft rejection or GVHD in an individual. Further, BCs treated with MMC and an autoantigen are effective treatments for autoimmune disorders. These discoveries were not known prior to the present invention.’’

4. The prior art does not teach or suggest a method of treating GVHD in a patient as recited in claims 16-20, 23-27, 30, 31, 35, 36, 38-40 and 43




5.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 



6. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michail Belyavskyi whose telephone number is 571/ 272-0840  The examiner can normally be reached Monday through Friday from 9:00 AM to 5:30 PM.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dan Kolker can be reached on 571/ 272-3181.  

The fax number for the organization where this application or proceeding is assigned is 571-273-8300

     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MICHAIL A BELYAVSKYI/Primary Examiner, Art Unit 1644